EXHIBIT 10.4

BUSINESS STAFFING, INC.

EXECUTIVE OFFICER NEW REVENUE PARTICIPATION INCENTIVE PLAN

This Executive Officer New Revenue Participation Incentive Plan is established
and adopted by Business Staffing, Inc. (the “Company”) effective as of
January 1, 2007, upon the following terms and conditions.

1. PURPOSES OF THE PLAN. The purposes of this Plan are to advance the interests
of the Company and Kaiser Ventures LLC (“Kaiser”) by:

 

  •   Retention of key executive personnel;

 

  •   Providing additional incentives to those personnel; and

 

  •   Promoting the creation of new sources of revenue for the benefit of Kaiser
and to maximize the ultimate distribution of cash to Kaiser’s members.

2. OVERVIEW. The Plan creates a performance based incentive pool for the
management of the Company, whose value will depend upon the New Net Revenue (as
defined below) generated for the benefit of Kaiser. As further provided herein,
the Plan provides for the creation and payment of an incentive pool equal to
eighteen percent (18%) of the amount of any New Net Revenue (as defined below)
which shall be payable fifty percent (50%) in Kaiser Class A Units and fifty
percent (50%) in either cash or contributions to the Company’s SERP.

3. DEFINITIONS. As used herein, the following definitions shall apply:

“ANNUAL AUDITED FINANCIAL STATEMENTS” shall mean Kaiser’s annual year end
financial statements audited by Kaiser’s independent registered public
accounting firm.

“BOARD” means the Board of Directors of the Company.

“CLASS A UNITS” means the Class A Units of Kaiser.

“COMMITTEE” means a committee of the Company composed of the same individuals
that serve on the Human Relations Committee of Kaiser. To the extent it is
involved in such matters, any Committee must comply with any applicable
requirements for any payments under this Plan to qualify as “performance-based
compensation” under Section 162(m) with respect to “covered employees” within
the meaning of Section 162(m).

“COMPANY” means Business Staffing Inc.

“EXECUTIVE OFFICERS” means the persons set forth on Schedule 1 provided they
remain in the employment of the Company and any person that may be added by the
Committee in connection with the replacement of a current Executive Officer as
provided in Section 9.5.

“INCENTIVE BONUS PERFORMANCE POOL” means eighteen percent (18%) of the Net New
Revenue of Kaiser as provided and determined in Section 4.1 below.

 

1



--------------------------------------------------------------------------------

“KAISER” means Kaiser Ventures LLC and, unless the context otherwise requires,
the subsidiaries of Kaiser.

“NEW NET REVENUE” means the positive difference, if any, determined by the
subtraction of New Revenue Expenses from New Revenue.

“NEW REVENUE” means all revenue generated from new lines of business or new
sources of revenue for Kaiser that are not historically recurring revenues as of
January 1, 2006. New Revenue shall not include revenues generated from the sale
of Kaiser’s existing assets and projects, except as provided herein,
distributions from Kaiser’s interest in West Valley MRF, LLC, revenues generated
as a result of landfill operations at Eagle Mountain, interest and investment
income. New Revenue shall include, but is not limited to, the items listed on
Schedule 2 attached hereto

“NEW REVENUE EXPENSES” means all incremental and new direct and indirect
expenses incurred in the generation of New Revenue but New Revenue Expenses
shall not include the amortization or depreciation cost of any existing asset or
an allocation of any fixed expense or charge, including the allocation of the
base salary and benefits of existing employee positions of the Company. For
capital assets purchased to generate New Revenue, New Revenue Expenses shall
include the annual depreciation or amortization charge for such capital asset as
determined by the Committee, but which in any event shall be fully amortized
over the predicted duration of the related New Revenue stream; provided,
however, if the purchase price for the new capital asset should be less than
$10,000, it will be deemed fully expensed for purposes of this Plan in the year
of purchase.

“PLAN” means this Executive Officer New Revenue Participation Incentive Plan.

“SERP” means the Company’s Supplemental Executive Retirement Plan that was first
established in 1995.

4. PAYMENT OF PERFORMANCE INCENTIVE BONUSES.

4.1 EARNING OF INCENTIVE BONUSES. Subject to the terms and conditions of this
Plan, the Incentive Performance Bonus Pool shall be eighteen percent (18%) of
the New Net Revenue of the Company as measured on a calendar year basis as
determined from the Annual Audited Financial Statements beginning with the
calendar year ending December 31, 2007, and it shall be awarded annually to the
Executive Officers

4.2 TIMING OF THE DETERMINATION OF THE PERFORMANCE INCENTIVE BONUS POOL. The
final determination of the New Net Revenue and the Incentive Performance Bonus
Pool for each calendar year shall be made by March 14 of the following calendar
year or such earlier date as may be required by applicable U.S. Internal Revenue
regulations to prevent the compensation payable pursuant to this Plan to be
considered “deferred” compensation.

4.3 PAYMENT. The Incentive Performance Bonus Pool shall be divided among and
paid equally to all Executive Officers; provided, however, if any individual
shall no longer be an Executive Officer as of the end of any applicable calendar
year, the amount of that Executives Officer’s performance bonus shall be
prorated based upon the actual number of days he or

 

2



--------------------------------------------------------------------------------

she served as an Executive Officer during the applicable calendar year unless
the Committee should otherwise decide and the Incentive Performance Bonus pool
shall thereafter be divided among and paid to the remaining Executive Officers
except that any replacement Executive Officer shall participate, if at all, as
provided in Section 9.5 below. Any bonus payable under the Plan shall be paid by
March 14 of each calendar year and shall be paid fifty percent (50%) in Class A
Units and fifty percent (50%) , either in cash or by a contribution to the SERP
account of the applicable Executive Officer. All Class A Units shall be issued
at fair market value as of the date of the issuance of the Class A Units as
established by the Committee.

5. EXAMPLES. Examples of New Revenue, New Revenue Expenses and New Net Revenue
and the calculation and payments of amounts under this Plan are attached to this
Plan as Exhibit “A.”

6. REPORTING. Kaiser shall undertake such steps as necessary and appropriate to
accurately record New Revenue and New Revenue Expenses. The Company shall
provide each Executive Officer, at any time at which a payment is due under the
Plan, with a statement setting forth its calculation of the payment(s) then due.
Each Executive Officer shall have fifteen (15) days to review such statement,
and unless such Executive Officer provides written notice to the Company of any
objections to the calculation within that period, the calculation shall be final
and binding. If an Executive Officer timely objects to the statement, the
dispute will be immediately submitted to a arbitrator agreed by the Company and
the Executive Officer(s) or, if no such arbitrator is agreed upon within fifteen
(15) days, the dispute shall be resolved under the commercial arbitration rules
of the American Arbitration Association. The determination of the arbitrator
shall be final, conclusive and binding on the parties.

7. WITHHOLDINGS. The Company shall deduct all federal, state, local and other
taxes or withholdings required by law to be withheld with respect to any all
amounts paid under this Plan.

8. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. In the event of a reorganization,
recapitalization, unit split, unit distribution, combination of units, merger,
consolidation or any other change in the equity structure of Kaiser the
Committee will make appropriate adjustments in the number and kind of units (or
other equity interests). However, no fractional Class A Units will be issued
pursuant to any such adjustment and the fair market value of any fractional
units result from adjustments will be paid in cash to each Executive Officer, as
applicable.

9. NON-TRANSFERABILITY OF RIGHTS.

9.1 NO TRANSFERS. No Executive Officer may sell, pledge, assign, hypothecate,
transfer or dispose of any of his or her rights under this Plan in any manner
other than by will or by the laws of descent or distribution, except that the
Company may, if it wishes to do so, allow the spouse of the Participant to hold
and/or exercise rights hereunder pursuant to a qualified domestic relations
order as defined by the Code or Title I of ERISA.

9.2 DESIGNATION OF BENEFICIARY. An Executive Officer may file a written
designation of a beneficiary who is to receive any payments under this Plan in
the event of the Executive

 

3



--------------------------------------------------------------------------------

Officer’s death. If an Executive Officer is married and the designated
beneficiary is not his or her spouse, spousal consent shall be required for such
designation to be effective. An Executive Officer may change such designation of
his or her beneficiary at any time by written notice, subject to the above
spousal consent conditions.

9.3 EFFECT OF NO DESIGNATION. If an Executive Officer dies and there is no
living beneficiary validly designated under this Plan, any payments under this
Plan due to the Executive Officer will be made to the executor or administrator
of the estate of the Executive Officer.

9.4. RIGHTS OF PARTICIPANTS AND BENEFICIARIES. The Company shall pay all amounts
payable hereunder only to the Executive Officer or any beneficiaries properly
designated pursuant to this Plan. The Company shall not be liable for the debts,
contracts or engagements of any Executive Officer or his or her beneficiaries,
and rights to payments under this Plan may not be taken in execution by
attachment or garnishment, or by any other legal or equitable proceeding, while
in the hands of the Company.

9.5 REPLACEMENT EXECUTIVE OFFICERS. If an Executive Officer ceases to work for
the Company or Kaiser on a full time or part time basis, the Committee may in
its discretion elect to allow a replacement Executive Officer (provided the
replacement is not already an Executive Officer) to participate in the Incentive
Performance Bonus Pool in any amount up to but not exceeding the amount that
would have been received by the former Executive Officer.

10. NO RIGHT TO CONTINUED EMPLOYMENT. This Plan shall not confer upon a
Executive Officer any right with respect to continuing the Executive Officer’s
employment or consulting relationship with the Company and/or Kaiser, nor shall
it interfere in any way with the Executive Officer right or the Company’s right
to terminate such employment or consulting relationship at any time, with or
without cause. This Plan shall not affect the rights of the Executive Officers
or any other employees to participate under other plans of the Company.

11. FUNDING; RIGHTS TO PAYMENT. This Plan is an unfunded arrangement. To the
extent any Executive Officer acquires a right to receive payments under the
Plan, such rights shall be no greater than the right of any unsecured creditor
of the Company. Nothing contained in this Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or
fiduciary relationship among the Company, Kaiser and any Executive Officer,
which shall continue to be as it was without reference to this Plan.

12. ADMINISTRATION.

12.1 ADMINISTRATOR. The Plan shall be administered by the Committee selected by
the Board. The Committee shall initially consist of the members of Kaiser’s
Human Relations Committee. The Committee may increase the size of the Committee
and appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by applicable laws, and to the extent relevant, the rules for
qualification as “performance-based compensation” under Section 162(m).

 

4



--------------------------------------------------------------------------------

12.2 POWERS OF ADMINISTRATOR. Subject to the provisions of the Plan and, in the
case of the Committee, the Committee shall have the authority, in its discretion
to take any action provided in this Plan, including:

 

  •   to construe and interpret the terms of the Plan;

 

  •   to prescribe, amend and rescind rules and regulations relating to the
Plan; provided such do not conflict with the terms of any agreement with an
Executive Officer; and

 

  •   to make all other determinations deemed necessary or advisable for
administering the Plan.

12.3 EFFECT OF DECISIONS. The decisions, determinations and interpretations of
the Board and the Committee made in good faith shall be final and binding on all
Executive Officers.

13. AMENDMENT AND TERMINATION OF THE PLAN. This Plan may be amended with the
consent of the Executive Officers that are included within the Plan as of the
effective date of the amendment and the Company. The right to earn awards under
this Plan will expire on the earlier of the distribution of substantially all
the cash proceeds to Kaiser members resulting from a sale of Kaiser’s assets or
December 31, 2016.

14. MISCELLANEOUS. The Plan shall be governed by, and construed in accordance
with the laws of the State of Delaware (without giving effect to conflicts of
law principles).

ADOPTED

The foregoing Business Staffing, Inc. Executive Officer New Revenue
Participation Incentive Plan (and exhibits thereto) was approved by the Board of
Directors of Business Staffing, Inc. to be effective as of January 1, 2007.

 

BUSINESS STAFFING, INC. By:  

/s/ Richard E. Stoddard

  Richard E. Stoddard   President

APPROVED

The foregoing Business Staffing, Inc. Executive Officer New Revenue
Participation Incentive Plan (and exhibits thereto) was approved by the Board of
Managers of Kaiser Ventures LLC and Kaiser Ventures LLC agrees to issue Class A
Units in accordance with the Plan to be effective as of January 1, 2007.

 

5



--------------------------------------------------------------------------------

KAISER VENTURES LLC By:  

/s/ Todd G. Cole

  Todd G. Cole   Chairman of Human Relations Committee

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

EXECUTIVE OFFICERS

Richard E. Stoddard

James F. Verhey

Terry L. Cook

 

7



--------------------------------------------------------------------------------

SCHEDULE 2

NEW REVENUE

New Revenue shall include, but is not limited to, revenue generated from the
following items/matters:

 

  •   The rental of houses and other facilities at Eagle Mountain;

 

  •   The rental of Kaiser’s house at Lake Tamarisk;

 

  •   The rental of the Eagle Mountain site for military, law enforcement or
similar training;

 

  •   The rental of the existing Eagle Mountain prison facilities or a site for
construction of a new prison facility;

 

  •   Sales and royalties from the sale of minerals and rock products;

 

  •   Energy projects;

 

  •   The sale or lease of new assets;

 

  •   Movies; commercials; photo shoots; and

 

  •   Real estate development (excluding pre-development values of pre-existing
properties as determined by the Committee)

 

8



--------------------------------------------------------------------------------

Exhibit “A”

To

BUSINESS STAFFING, INC. NEW REVENUE PARTICIPATION INCENTIVE PLAN

EXAMPLES OF NEW REVENUE, NEW REVENUE EXPENSES, CALCULATION AND PAYMENT OF

THE INCENTIVE PERFORMANCE BONSUS POOL

EXAMPLE 1

Assume during calendar year 2008, Kaiser received $225,000 from the lease of its
Kaiser Eagle Mountain facilities for military training under a five (5) year
contract, $36,000 from the lease of houses at Eagle Mountain, and $80,000 from
the sale of two lots at Lake Tamarisk. One of Kaiser’s employees was paid $2,000
in over time directly related to the military training conducted Eagle Mountain,
an air conditioning unit was replaced at one of the houses rented for a full
year at a price of $5,000 and it has an estimated useful life of 10 years, and a
6% commission was paid in connection with the sale of the Lake Tamarisk Lots. In
this example, items that would constitute New Revenue would be: (i) the $225,000
received from the lease of the Eagle Mountain facilities for military training;
and (ii) the $36,000 received from the rental of houses at Eagle Mountain. New
Revenue would not include the sale of the Lake Tamarisk lots as those are
existing assets of Kaiser. New Revenue Expenses would be: (i) the $2,000 in
overtime paid to Kaiser’s employee but no portion of his regular salary would be
a New Revenue Expense; and (ii) the full cost of the air conditioning unit of
$5,000 because it was a capital asset with a purchase price of less than
$10,000. New Net Revenue would be $254,000 calculated as follows: New Revenue of
$261,000 ($225,000 + $36,000) less New Net Revenue Expenses of $7,000. The
Incentive Performance Bonus Pool would equal $45,720 calculated as follows: (18%
of $254,000). In addition, assume that the fair market value of Kaiser’s Class A
Units was determined to be $.50. Each of the three Executive Officers would
receive an incentive performance bonus of $15,240 payable as follows: 50% in
Class A Units at $.50 per unit which would result in 15,240 units being issued
to each officer (no fractional units would be issued) and $7,120 in cash or a
SERP contribution.

EXAMPLE 2

Assume the same facts as in Example 1 above, but also assume that Kaiser spent
an additional $25,000 to construct a high speed internet line for the direct
benefit of the military training exercises which is amortized over five years
and it sold rock products for a royalty of $3.00 per ton and it sold 50,000 tons
for a highway construction project for a total of $150,000. Outside legal
services for $12,000 were spent to collect the revenues generated from the lease
of the Eagle Mountain facility for military training. In addition, to those
items identified above as New Revenue, the sale of the rock for $150,000 would
be New Revenue and the amount paid in legal expenses and the amortized costs of
the high speed internet line would be New Expenses. In this example, the New Net
Revenue of $387,000 would be calculated as follows: New Revenue of $411,000
consisting of: (i) Military training revenues of $225,000 + housing rentals of
$36,000 + rock sales of $150,000. From New Revenue would be subtracted New
Revenue Expenses of $24,000 consisting of: (i) $2,000 in overtime; (ii) $5000
which is the full cost of the new air conditioning unit since its purchase price
was less than $10,000; (iii) $5,000 which is the amortized cost of the new
internet line; and (iv) $12,000 which is the legal fees to collect the military
training rent. The Incentive Performance Bonus Pool would equal $69,660
calculated as follows: (18% of $387,000). Each of the Executive Officers would
receive an

 

9



--------------------------------------------------------------------------------

incentive bonus of $23,220 payable 50% in Class A Units and 50% in either cash
or a contribution to the SERP. The number of Class A Units to be issued to each
Executive Office in the example would be 23,220 units (no fractional units would
be issued) and $11,610.00 in either cash or a SERP contribution.

 

10